Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 6 TO THE
AMENDED AND RESTATED FIVE YEAR REVOLVING CREDIT FACILITY
AGREEMENT

 

Dated as of October 4, 2004

 

AMENDMENT NO. 6 TO THE AMENDED AND RESTATED FIVE YEAR REVOLVING CREDIT FACILITY
AGREEMENT among Avaya Inc., a Delaware corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders parties to the Credit
Agreement referred to below (collectively, the “Lenders”) and Citibank, N.A., as
agent (the “Agent”) for the Lenders.

 

PRELIMINARY STATEMENTS:

 

(1)           The Borrower, the Lenders and the Agent have entered into an
Amended and Restated Five Year Revolving Agreement dated as of April 30, 2003,
as amended by Amendment No. 1 dated as of June 25, 2003, Amendment No. 2 dated
as of October 23, 2003, Amendment No. 3 dated as of January 30, 2004, Amendment
No. 4 dated as of February 6, 2004 and Amendment No. 5 dated as of March 3, 2004
(as so amended, the “Credit Agreement”).  Capitalized terms not otherwise
defined in this Amendment have the same meanings as specified in the Credit
Agreement.

 

(2)           The Borrower and the Required Lenders have agreed to amend the
Credit Agreement as hereinafter set forth.

 

SECTION 1.           Amendments to Credit Agreement.  (a)  Section 5.19(xi) is
amended by (i) deleting the date “January 30, 2004” in the first instance where
such date appears and substituting therefor the date “September 30, 2004”, (ii)
deleting the figure “$500,000,000” and substituting therefor the figure
“$1,000,000,000”, (iii) by deleting from clause (6) the figure “$200,000,000”
and substituting therefor the phrase “the sum of (x) $200,000,000 plus (y) the
amount of long-term Debt prepaid after March 31, 2004 in accordance with the
provisions of Section 5.22(a)(iii)” and (iv) by deleting from clause (6) the
reference to “Section 5.17(B)(z)” and substituting therefor a reference to
“Section 5.17(ii)(B)(z)”.

 

(b)           Section 5.22(a)(iii) is amended by deleting the date “January 30,
2004” and substituting therefor the date “September 30, 2004”, (ii) deleting the
figure “$500,000,000” and substituting therefor the figure “$360,000,000”.

 

SECTION 2.           Authorization of Partial Release.  The Agent is hereby
authorized, by and on behalf of the Lenders, to consent to the release from the
Lien under the Collateral Documents of all assets that have been or are
hereafter sold or otherwise disposed of by the Borrower or its subsidiaries to
CIT Communications Finance Corporation (“CIT”) pursuant to the terms of (a) that
certain Master Assignment Agreement between Avaya World Services, Inc. and CIT
dated August 26, 2002, as in effect on the date hereof, or (b) that certain
Master

 

--------------------------------------------------------------------------------


 

Assignment Agreement between the Borrower and CIT dated January 1, 2003, as in
effect on the date hereof, and to deliver such consent to the Collateral
Trustee.

 

SECTION 3.           Conditions of Effectiveness.  This Amendment shall become
effective as of the date first above written when, and only when (a) the Agent
shall have received counterparts of this Amendment executed by the Borrower and
the Required Lenders or, as to any of the Lenders, advice satisfactory to the
Agent that such Lender has executed this Amendment and (b) the Borrower shall
have paid to the Agent any Fees and other amounts due and payable on or prior to
the date hereof.

 

SECTION 4.           Representations and Warranties of the Borrower.  The
Borrower represents and warrants as follows:

 

(a)           It (i) is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (ii) has
all requisite power and authority to own its property and assets and to carry on
its business as now conducted and as proposed to be conducted, (iii) is
qualified to do business in every jurisdiction where such qualification is
required, except where the failure so to qualify would not result in a Material
Adverse Effect, and (iv) has the corporate power and authority to execute,
deliver and perform its obligations under this Amendment.

 

(b)           The execution, delivery and performance by the Borrower of this
Amendment and the Loan Documents, as amended hereby, to which it is a party, and
the consummation of the transactions contemplated hereby (i) have been duly
authorized by all requisite corporate actions and (ii) will not (A) violate
(1) any provision of any law, statute, rule or regulation (including, without
limitation, the Margin Regulations) or of its certificate of incorporation or
other constitutive documents or by-laws, (2) any order of any Governmental
Authority or (3) any provision of any indenture, agreement or other instrument
to which it is a party or by which it or any of its property is or may be bound,
(B) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under any such indenture, agreement
or other instrument or (C) except for the Liens created under the Collateral
Documents, result in the creation or imposition of any lien upon any of the
properties of the Borrower or any of its Subsidiaries.

 

(c)           This Amendment has been duly executed and delivered by the
Borrower.  This Amendment and the Credit Agreement and the Notes, as amended
hereby, are the legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their respective terms.

 

(d)           No action, consent or approval of, registration or filing with or
any other action by any Governmental Authority is or will be required in
connection with the due execution, delivery, recordation, filing or performance
by the Borrower of this Amendment.

 

(e)           There are no actions or proceedings filed or (to its knowledge)
investigations pending or threatened against it in any court or before any
Governmental Authority or arbitration board or tribunal which question the
validity, enforceability or legality of or seek damages in connection with this
Amendment or the Credit Agreement and the Notes, as

 

2

--------------------------------------------------------------------------------


 

amended hereby, or any action taken or to be taken pursuant to this Amendment or
the Credit Agreement and the Notes, as amended hereby, and no order or judgment
has been issued or entered restraining or enjoining it from the execution,
delivery or performance of this Amendment or the Credit Agreement and the Notes,
as amended hereby, nor is there any action or proceeding which involves a
probable risk of an adverse determination which would have any such effect; (ii)
nor is there as of the date hereof any other action or proceeding filed or (to
its knowledge) investigation pending or threatened against it in any court or
before any Governmental Authority or arbitration board or tribunal which
involves a probable risk of a material adverse decision which would result in a
Material Adverse Effect , except as provided in the Borrower’s Annual Report on
Form 10-K for the fiscal quarter ended September 30, 2003, or materially
restrict the ability of it to comply with its obligations under this Amendment
or the Credit Agreement and the Notes, as amended hereby.

 

SECTION 5.           Reference to and Effect on the Credit Agreement and the
Notes.  (a)  On and after the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in each other Loan
Document to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.

 

(b)           The Credit Agreement and other Loan Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed.

 

(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.

 

SECTION 6.           Costs and Expenses.  The Borrower agrees to pay on demand
all costs and expenses of the Agent in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Agent) in accordance with the terms of Section 8.04 of the Credit Agreement.

 

SECTION 7.           Execution in Counterparts.  This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

SECTION 8.           Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

AVAYA INC.

 

 

 

 

By

/s/ Peter Hong

 

 

 

Title: Vice President and Treasurer

 

 

 

 

CITIBANK, N.A., individually and as Agent,

 

 

 

 

By

/s/ Maureen Maroney

 

 

 

Name: Maureen Maroney

 

 

Title: Director

 

 

 

 

 

 

 

BANK ONE, NA (Main Office Chicago)

 

 

 

 

By

/s/ Christian Walsh

 

 

 

Name: Christian Walsh

 

 

Title: Managing Director

 

 

 

 

 

 

 

JPMORGAN CHASE BANK

 

 

 

 

By

/s/ Edmond Deforest

 

 

 

Name: Edmond Deforest

 

 

Title: Vice President

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

By

/s/ William W. McGinty

 

 

 

Name: William W. McGinty

 

 

Title: Director

 

 

 

 

By

/s/ Andreas Neumeier

 

 

 

Name: Andreas Neumeier

 

 

Title: Director

 

4

--------------------------------------------------------------------------------


 

 

COMMERZBANK AG, NEW YORK BRANCH

 

 

 

 

By

/s/ Robert S. Taylor

 

 

 

Name: Robert S. Taylor

 

 

Title: Senior Vice President

 

 

 

 

By

/s/ Andrew P. Lusk

 

 

 

Name: Andrew P. Lusk

 

 

Title: Vice President

 

 

 

 

THE BANK OF NEW YORK

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

THE BANK OF TOKYO –

 

MITSUBISHI LTD., NEW YORK BRANCH

 

 

 

By

/s/ Lillian Kim

 

 

 

Name: Lillian Kim

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

HSBC BANK USA

 

 

 

 

By

/s/ Jeffrey Rothman

 

 

 

Name: Jeffrey Rothman

 

 

Title: Managing Director

 

 

 

 

 

 

 

THE NORTHERN TRUST COMPANY

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

5

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING
CORPORATION

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

WESTDEUTSCHE LANDESBANK
GIROZENTRALE, NEW YORK BRANCH

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

6

--------------------------------------------------------------------------------